Citation Nr: 1640295	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increases in the (20 percent prior to December 14, 2009 and 30 percent from February 1, 2011) ratings assigned for a (now post-total knee replacement (TKR)) left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that granted staged increased ratings for the Veteran's left knee disability (100 percent from December 14, 2009 to February 1, 2011, and 30 percent from that date).  In his July 2011 substantive appeal, the Veteran did not specify whether he wanted a hearing before the Board, and an August 2016 letter from the Board sought clarification.  He did not respond.  Accordingly, the Board will proceed with the understanding that he does not want a Board hearing in this matter.

[The left knee disability is assigned a 100 percent rating from December 14, 2009 to February 1, 2011; accordingly, that period of time is not for consideration.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, it is noteworthy that in a claim for increase in the rating for a disability for which service connection was previously established, as here, the period for consideration begins one year prior to the date of receipt of the claim, and extends to the present.  As the instant claim for increase was received in February 2010, the period for consideration begins in February 2009.  

All records of medical evaluations or treatment the Veteran received for a disability for which an increased rating is sought during the evaluation period are evidence pertinent to the increased rating claim, and must be secured for the record, if available.  During the evaluation period here, the Veteran underwent TKR surgery, and has been awarded staged increased ratings from the date of the surgery.  As the evaluation period begins about 10 months prior to the TKR (the period for consideration when a 20 percent rating was assigned), the fact that surgery was recommended suggests worsening of the left knee disability during the evaluation period; however, the current record does not present a full picture of the status of the disability during that time.  Similarly, there is sparse evidence in the record regarding the Veteran's post-TKR left knee treatment.  He has apparently received treatment for his left knee primarily from private providers.  The pertinent records of the Veteran's private treatment for his left knee disability appear to be incomplete.  Accordingly, development to secure complete treatment records is necessary.  Any records of VA treatment the Veteran may have received for his left knee during the evaluation period are constructively of record, and if outstanding, must be secured for the record.  The AOJ has sought any outstanding VA records to November 2015.

Furthermore, the Veteran was last examined by VA to assess his left knee disability in June 2013.  While the time interval since that examination does not of itself render the report of that examination inadequate for rating purposes, ambiguities in the report (and if there is a suggestion or allegation of worsening in the interim) call for another, contemporaneous examination.  Also, the report of the June 2013 examination notes anterior and posterior instability, but does not include explanation whether such findings are normal with a TKR or reflect a less than optimal post-replacement status. 

From December 14, 2009 the left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5055 (based on the level of severity of residual disability following TKR).  Prior to that date it was rated under Code 5257 (for instability of the knee), and combinations of ratings under Codes 5256-5263 are also for consideration.  From February 1, 2011, Codes 5256, 5261 and 5262 are for consideration regarding intermediate degrees of residual weakness, pain, or limitation of motion.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all private providers of evaluations and treatment he received for his left knee since February 2009, and to submit authorizations for VA to secure for the record complete (all outstanding) clinical records of the evaluations and treatment from all providers identified.  Of particular interest are records of the evaluations and treatment he received from K.E., M.D. prior to the TKR and the postoperative care he received from T.H.L., M.D. following the procedure.  The AOJ should secure complete clinical records from all providers identified.  If a private provider does not respond to an AOJ request, the Veteran should be so advised, and also advised that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also secure for the record complete clinical records of any VA evaluations or treatment the Veteran has received for his left knee since November 2015.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the current severity of his post-TKR left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a) Opine whether the post-TKR left knee is manifested by (i) severe painful motion or weakness in the affected extremity, or (ii) an intermediate degree of residual weakness, pain, or limitation of motion (citing to clinical findings that support the conclusion reached).

(b) Discuss the June 2013 VA examination finding of anterior and posterior instability of the knee, indicating whether those are normal findings following a TKR or reflect less than optimal results from the surgery.

(c) Describe the functional limitations associated with the TKR residuals, commenting on their impact on occupational and daily living activities.  

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

